DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRITTANY WILLIAMS,
                             Appellant,

                                     v.

                              MILES KUNKEL,
                                 Appellee.

                               No. 4D21-1544

                              [October 7, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312020DR000433.

   Stephen S. Isherwood of Apfelbaum Law, Port St. Lucie, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.